The petition is not made on information and belief, except the paragraph charging the sales of liquor, and this paragraph refers to the affidavits annexed and which are made a part of the petition, in which the sales are sworn to positively, and this has been approved in Matter of Cullinan v. Micha (76 App. Div. 362; affirmed, 173 N. Y. 610; Matter of Wheaton v. Slattery, 96 App. Div. 102.)
In Matter of Hunter, 34 Misc. 389, affirmed, 59 App. Div. 626, the petition did not show that the “ beer ” sold was fermented or malt liquor, hence no violation was charged, and the sale was made three months before the proceedings were begun. This was too remote.
The injunction does not deprive the defendant of any legal right, nor prevent him from doing anything which he has a legal right to do. He is enjoined only from the commission of a crime.